          Case 2:18-cr-00353-LSC-JHE Document 100 Filed 06/22/20 Page 1 of 8                  FILED
                                                                                     2020 Jun-22 PM 04:31
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            WESTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
           Plaintiff,                         )
                                              )
v.                                            )           2:18-cr-00353-LSC-JEO
                                              )
JUMAR D. SIMS,                                )
                                              )
           Defendant.                         )

                        MEMORANDUM OF OPINION AND ORDER

          In this ancillary forfeiture proceeding, the United States moves to dismiss pro

se third party Chrissy K. Leonard’s (“Leonard”) petition and claim of interest to

forfeited property (“Petition”) under Fed. R. Crim. P. 32.2(c)(1)(A) and 21 U.S.C.

§ 853(n)(2) and (3). (Doc. 94.) For the reasons stated below, the United States’

motion to dismiss is due to be denied.

     I.      Background

          On April 17, 2019, a jury found Defendant Jumar Sims guilty of possession and

distribution of heroin in violation of 21 U.S.C. § 841(a)(1). (Doc. 67.) On September

25, 2019, the United States successfully obtained a preliminary order of forfeiture

extinguishing Sim’s interest in a 2013 Dodge Charger (the “property”). (Doc. 87.)

The order stated the property was used to facilitate the drug crimes of which
     Case 2:18-cr-00353-LSC-JHE Document 100 Filed 06/22/20 Page 2 of 8




Defendant was convicted in April 2019 and that Defendant forfeited his interest to

the United States. (Id.) On October 17, 2019, the United States sent notice to

Leonard that the property had been ordered forfeited to the United States and that

she had a right to file a claim to it. (Doc. 93-1.) In that notice, the United States

informed Leonard that 21 U.S.C. § 853(n) governed the claim process, and that:

   [T]he petition must be signed by the petitioner under penalty of perjury and
   must identify the particular property or properties in which the petitioner
   claims a legal right, title, or interest; the nature and extent of the such right,
   title, or interest in each property; the time and circumstances of the
   petitioner’s acquisition of the right, title, and interest in each property; and
   any additional facts and documents supporting the petitioner’s claim and the
   relief sought that [she] may wish to submit.

(Id. at 2.) Leonard filed her Petition with this Court on November 13, 2019, in which

she claims that she was the owner of a 2011 Black Dodge Charger, that she bought

the car, and that the title is in her name. (Doc. 93 at 1.) The Petition does not state

that it was signed under penalty of perjury. Leonard attached to the Petition a copy

of the notice she received from the United States. However, she did not provide any

additional facts or documentation to support her claim.

         The United States now moves to dismiss the Petition, arguing that Leonard

did not plead sufficient facts to state a claim to the property and did not sign the

petition under penalty of perjury as required by 21 U.S.C. § 853(n). (Doc. 94 at 6.)

   II.      Standard


                                       Page 2 of 8
      Case 2:18-cr-00353-LSC-JHE Document 100 Filed 06/22/20 Page 3 of 8




       An ancillary forfeiture proceeding allows third parties with ownership

interests in forfeited property the opportunity to challenge the criminal forfeiture

order and assert their ownership interests. See United States v. Marion, 562 F.3d 1330,

1336 (11th Cir. 2009). These proceedings are governed by 21 U.S.C. § 853 and

Federal Rule of Criminal Procedure 32.2. Id. Section 853 states that “any person,

other than the defendant, asserting a legal interest in property which has been

forfeited . . . may . . . petition the court for a hearing to adjudicate the validity of his

alleged interest in the property.” 21 U.S.C. § 853(n)(2). The petition:

       shall be signed by the petitioner under penalty of perjury and shall set
       forth the nature and extent of the petitioner’s right, title, or interest in
       the property, the time and circumstances of the petitioner’s acquisition
       of the right, title, or interest in the property, any additional facts
       supporting the petitioner’s claim, and the relief sought.

Id. at § 853(n)(3). If the petitioner meets her burden of proof, she is then entitled to

an evidentiary hearing during which she must establish, by a preponderance of the

evidence, her ownership interest in the property and that such interest was superior

to that of the defendant. Id. at § 853(n)(6).

       In an ancillary proceeding, a party may move to dismiss a petition challenging

the forfeiture of property “for lack of standing, for failure to state a claim, or for any

other lawful reason.” Fed. R. Crim. P. 32.2(c)(1)(A). Additionally, “for purposes of

the motion, the facts set forth in the petition are assumed to be true.” Id. If a motion


                                        Page 3 of 8
     Case 2:18-cr-00353-LSC-JHE Document 100 Filed 06/22/20 Page 4 of 8




to dismiss a third-party petition is filed before discovery or a hearing, a court should

treat it “like a motion to dismiss a civil complaint under Fed. R. Civ. P. 12(b).” See

Marion, 562 F.3d at 1342 (citing Pacheco v. Serendensky, 393 F.3d 348, 352 (2d. Cir.

2004)). This Court will also consider the principles applicable to pro se litigants. “A

document filed pro se is to be liberally construed” and “however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007). This standard does not mean that the

court will serve as “de facto counsel for a pro se party” or “rewrite an otherwise

deficient pleading by a pro se litigant in order to sustain an action.” Poursaied v.

Research Park LLC, 379 F. Supp. 3d 1182, 1186 (N.D. Ala. 2019). Instead, the court

aims “to give a pro se plaintiff a break when, although she stumbles on a technicality,

[her] pleading is otherwise understandable.” White v. Napolitano, No. CV-10-S-

2720-NE, 2011 WL 13175777, at *1 (N.D. Ala. June 8, 2011). Since Leonard is

proceeding pro se, her Petition is construed “liberally” and “only the truly untenable

claims” should be dismissed or decided at this stage. Procup v. Strickland, 760 F.2d

1107, 1114 (11th Cir. 1985).

      While the Eleventh Circuit has not addressed this issue, generally courts have

strictly construed the pleading requirements of § 853(n) in order to discourage false

or frivolous claims. See, e.g., United States v. Ginn, 799 F. Supp. 2d 645, 647 (E.D.


                                       Page 4 of 8
     Case 2:18-cr-00353-LSC-JHE Document 100 Filed 06/22/20 Page 5 of 8




La. 2010) (refusing to create an exception for claim not being signed under penalty

of perjury); United States v. Dunning, No. 2:14-CR-382-BJR-TMP, 2017 WL

9512460 (N.D. Ala. Feb. 27, 2017), report and recommendation adopted, No. 2:14-CR-

382-BJR-TMP, 2017 WL 1277878, at *2 (N.D. Ala. Apr. 6, 2017) (“The procedural

requirements of § 853(n) are strictly construed to prevent frivolous claims.”).

However, some courts have given leniency to the otherwise strict pleading and

procedural requirements when a pro se litigant is involved. See, e.g., United States v.

Conn, No. 5:17-043-DCR, 2018 WL 2392511 (E.D. Ky. May 25, 2018); United States

v. Natalie Jewelry, No. 14-CR-60094, 2015 WL 150841 (S.D. Fla. Jan. 13, 2015),

report and recommendation adopted, United States v. Jewelry, No. 14-60094-CR, 2015

WL 1181987 (S.D. Fla. Mar. 13, 2015). For example, when considering the

Government’s motion to dismiss a pro se petition for failure to meet the § 853(n)

requirements, one court allowed the petitioner, in light of her pro se status, the

chance to amend her complaint twice in order to meet the statutory requirements.

See Conn, 2018 WL 2392511, at *2. In another case, the court issued a scheduling

order that included new deadlines for the petitioners to cure the alleged defects

raised by the Government and gave six additional days for any petition not signed

under penalty of perjury to be re-filed and corrected. See Natalie Jewelry, 2015 WL

150841, at *2.


                                      Page 5 of 8
      Case 2:18-cr-00353-LSC-JHE Document 100 Filed 06/22/20 Page 6 of 8




       Still, other courts have strictly construed the § 853(n) requirements even in

the face of a pro se petition. See, e.g., United States v. Zelaya Rojas, 364 F. Supp. 3d

626 (E.D. La. 2019); United States v. Lima, No. 8:09-cr-377-T-17TBM, 2011 WL

5525339, at *3 (M.D. Fla. Oct. 19, 2011), report and recommendation adopted, No.

8:09-cr-377-T-17TBM, 2011 WL 5525354 (M.D. Fla. Nov. 14, 2011). One court

recognized that at least one other court has allowed a pro se petitioner the opportunity

to amend, but it refused to follow suit, saying it found “no reason to create an

exception to the statutory requirements.” Zelaya Rojas, 364 F. Supp. 3d at 631. The

court reasoned that the notice served on the pro se claimant clearly explained the

statutory requirements. Id. Another court dismissed a petition filed by a pro se

petitioner that claimed an ownership interest in a conclusory fashion. Lima, 2011 WL

5525339, at *3. The court did not give the pro se petitioner a chance to amend the

deficiencies. See id.

   III.   Discussion

       It is undisputed that Leonard’s Petition was timely filed. The United States

claims that the Petition should be dismissed because Leonard did not sign it under

penalty of perjury and failed to state sufficient facts regarding her ownership interest.

(Doc. 94 at 1.) Leonard’s Petition states that she is the owner of a 2011 Black Dodge

Charger, that she bought the car, and that the title is in her name. (Doc. 93 at 1.)


                                       Page 6 of 8
     Case 2:18-cr-00353-LSC-JHE Document 100 Filed 06/22/20 Page 7 of 8




While Leonard did in part address the nature of her right by stating that she bought

the car and the title is in her name, she provided the incorrect year. Moreover,

Leonard provided no information regarding the “time and circumstances of her

acquisition of the right, title or interest in the property,” and she provided no

“additional facts supporting her claim.” 21 U.S.C. § 853(n)(3). Additionally,

Leonard failed to sign the petition under penalty of perjury. Therefore, the Petition

fails to meet the statutory requirements of § 853(n).

      The facts as currently pleaded, even when assumed to be true and construed

liberally, fail to meet the § 853(n) requirements. However, the Court finds it

appropriate to take into account Leonard’s pro se status. Further, the Court is

persuaded by the reasoning of the district courts that have allowed a pro se litigant a

second chance to file a petition that comports with the statutory requirements.

Accordingly, this Court will allow Leonard one more opportunity to file her Petition,

signed under the penalty of perjury and providing the necessary information to

demonstrate an interest in the property. Leonard shall have until Monday, July 6,

2020, to file such an Amended Petition.

   IV.    Conclusion

      For the reasons stated above, the Government’s motion to dismiss (doc. 94)

is DENIED. Leonard shall have until Monday, July 6, 2020, to file an Amended


                                      Page 7 of 8
     Case 2:18-cr-00353-LSC-JHE Document 100 Filed 06/22/20 Page 8 of 8




Petition that complies with the requirements of § 853(n). At a minimum, the

Amended Petition shall state facts explaining when she acquired the property

and details concerning where and how she acquired the property. Additionally,

Leonard must sign the Amended Petition under penalty of perjury. If she fails

to timely file the Amended Petition or if the Amended Petition fails to

sufficiently correct the deficiencies from the original Petition, Leonard is

advised that this action may be dismissed without further notice.

      DONE and ORDERED on June 22, 2020.



                                         _____________________________
                                                   L. Scott Coogler
                                              United States District Judge
                                                                          199335




                                   Page 8 of 8
